


110 HRES 928 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 928
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2008
			Mr. Dreier (for
			 himself and Mr. Crowley) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives with respect to the trade relationship between the United
		  States and India.
	
	
		Whereas the United States and India are the world’s two
			 largest democracies;
		Whereas the bilateral relationship between the two
			 countries is based on a shared commitment to the fundamental values of
			 democracy, the rule of law, political pluralism, and economic
			 opportunity;
		Whereas this bilateral relationship has taken on a new
			 vibrancy in recent years as the two countries cooperate increasingly on key
			 issues such as energy, security, public health, and the promotion of
			 democracy;
		Whereas India has the world’s 12th largest economy in
			 nominal gross domestic product (GDP), but rises to the world’s 3d largest
			 economy when measured by purchasing power parity;
		Whereas, in 1991, India embarked on an economic
			 liberalization agenda with the intent of stimulating economic growth;
		Whereas India’s economic reforms in the intervening years
			 have led to the doubling of its middle class as a percentage of total
			 population;
		Whereas increased trade flows and greater global economic
			 competitiveness have led to high growth in India in recent years, including GDP
			 growth of 9.2 percent in 2006;
		Whereas the rise of the Indian economy has significantly
			 enhanced the economic relationship between the United States and India;
		Whereas trade between the United States and India was
			 valued at $32,000,000,000 in 2006;
		Whereas United States exports to India have doubled over
			 the last five years;
		Whereas the United States is India’s largest trading
			 partner;
		Whereas the United States is India’s largest investment
			 partner;
		Whereas the United States and India established the
			 U.S.-India Economic Dialogue on March 23, 2000, in order to enhance their
			 bilateral economic relationship;
		Whereas the Economic Dialogue was expanded in 2005 to
			 include three new initiatives—the Information and Communication Technology
			 Working Group, the CEO Forum, and the U.S.-India Agricultural Knowledge
			 Initiative;
		Whereas new opportunities in the Indian market have
			 increased the competitiveness of United States companies that are globally
			 engaged, and have helped to create new jobs in the United States, while
			 improving the quality of life for Indians as well;
		Whereas the liberalization process in India is still
			 underway;
		Whereas significant barriers to the free flow of goods,
			 services, and capital still exist in the Indian market;
		Whereas 650,000,000 Indians still live in poverty and lack
			 access to the opportunities offered by the worldwide marketplace;
		Whereas Indian tariff and nontariff barriers to trade are
			 even more damaging to the Indian economy than to the United States
			 economy;
		Whereas the protection of intellectual property rights is
			 a key issue for the United States economy in the 21st century;
		Whereas India’s increasingly technology- and
			 knowledge-based economy is also facing a growing need for rigorous protection
			 of intellectual property rights;
		Whereas a market-based, technology-neutral regulatory
			 environment is critical to fostering innovation;
		Whereas services account for a majority of both the United
			 States and Indian economies;
		Whereas India has pursued free trade agreements with a
			 number of its regional trading partners;
		Whereas the United States and India continue to
			 participate in multilateral talks at the World Trade Organization (WTO);
		Whereas the United States is committed to continuing its
			 leadership in the WTO, working toward a comprehensive agreement that brings
			 about meaningful liberalization in the developed and developing worlds;
			 and
		Whereas the United States is committed to working within a
			 multilateral context to reduce subsidies, increase market access for all goods
			 and services, and reduce nontariff barriers to trade: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States
			 should initiate negotiations to enter into a free trade agreement with India;
			 and
			(2)the United States
			 and India should continue to vigorously pursue multilateral negotiations for a
			 broad-based reduction in tariffs, subsidies, and other non-tariff barriers to
			 trade throughout the developed and developing worlds.
			
